PER CURIAM.
On the filing of the suggestion for writ of prohibition we issued the rule to show cause and respondent has now filed his return. Upon the basis of the suggestion and the return and the respective exhibits thereto, together with the briefs of the parties, we conclude that the respondent correctly denied the motion for disqualification which relator had filed pursuant to Rule 3.230, CrPR, 33 F.S.A., and accordingly the suggestion for writ of prohibition is denied.
Writ Denied.
CROSS, OWEN and MAGER, JJ., concur.